284 F.2d 229
109 U.S.App.D.C. 95
J. W. BRABNER-SMITH, Appellant,v.DISTRICT OF COLUMBIA REDEVELOPMENT LAND AGENCY, Appellee.
No. 15655.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1960.Decided June 30, 1960.

Mr. Robert H. McNeill, Washington, D.C., with whom Mr. Ralph A. Ricketts, Washington, D.C., was on the brief, for appellant.
Mr. S. Billingsely Hill, Atty., Dept. of Justice, with whom Messrs. Roger P. Marquis and Robert R. MacLeod, Attys., Dept. of Justice, were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant owned property which was condemned under an urban redevelopment plan.1  After trial before a judge and a jury he was rendered an award.  He complains here of several rulings of the court upon the admission and the exclusion of evidence.  He also complains of the amount of the verdict in view of the evidence presented.  We find no error.


2
Affirmed.



1
 45 Stat. 1415 (1929), D.C.Code 16-619 to 16-644 (1951); 60 Stat. 790 (1946), as amended, D.C.Code 5-701 et seq.  (1951)